Name: Commission Regulation (EEC) No 595/86 of 28 February 1986 fixing the quotas applicable to imports into Spain of certain cereal products from third countries
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade;  international trade;  foodstuff;  cooperation policy
 Date Published: nan

 No L 58/ 12 Official Journal of the European Communities 1.3 . 86 COMMISSION REGULATION (EEC) No 595/86 of 28 February 1986 fixing the quotas applicable to imports into Spain of certain cereals products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation ( EEC) No 491 /86 of 25 February 1986 laying down quantitative restric ­ tions for imports into Spain and certain agricultural products from third countries ('), and in particular Article 3 thereof, Whereas Regulation ( EEC) No 491 / 86 fixed the initial quota for imports into Spain of common wheat of breadmaking quality , wheat or meslin flour, wheat starch and wheat gluten at 0,3 % of Spain 's average of annual production during the last three years before accession for which statistics are available ; whereas average production is 3,6 million tonnes , 2,7 million tonnes , 10 000 tonnes and 1 600 tonnes respectively for the abovementioned products ; Whereas , pursuant to Article 1 (3 ) of Regulation (EEC) No 491 /86, a minimum rate of increase of the quota allowing progressive integration of the Spanish market should be laid down ; Whereas Regulation (EEC) No 491 / 86 provides that , for products falling within heading No 11.02 of the Common Customs Tariff, the initial quota is to be fixed taking into account the requirements of the Span ­ ish market and , in the common interest, without, how ­ ever, preventing the harmonious development of world trade ; whereas these criteria may be fulfilled by setting, on the one hand, an initial quota and, on the other hand , an annual rate of increase that will , by the end of 1995 , bring about a harmonious transition from the sys ­ tem of qualitative restrictions to the Community import arrangements established by the common organization of the market ; Whereas the information required for the proper moni ­ toring of trade between Spain and third countries should be defined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 1 . The initial quotas for the cereal products referred to in Article 77 of the Act of Accession applicable to imports into Spain from third countries shall be as shown in column 3 of the Annex hereto . For the period 1 March to 31 December 1986, the quo ­ tas applicable shall be as shown in column 4 of the Annex hereto . 2 . The quotas applicable for 1987 shall be the initial quotas increased by :  10% for products falling within subheadings 10.01 B ex I , 11.01 A, 11.08 A III and heading No 1 1.09 of the Common Customs Tariff,  20% for products falling within heading No 11.02 of the Common Customs Tariff. For each year thereafter until and including 1995 , the quotas applicable shall be those of the previous year plus 10 and 20 % respectively . A rticle 2 The Spanish authorities shall communicate to the Commission , not later than the last of each month , the quantities of the products referred to in Article 1 in res ­ pect of which import licences have been issued during the previous month . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (!) OJ No L 54, 1.3 . 1986 , p. 25 . 1.3.86 Official Journal of the European Communities No L 58/ 13 ANNEX CCT heading No Description Initial quota (tonnes) Quota applicable from 1 March to 3 1 December 1986 (tonnes) 1 2 3 4 10.01 Wheat and meslin (mixed wheat and rye) B. Other : ex I. Common wheat and meslin :  Common wheat of bread ­ making quality 11 000 9 167 11.01 Cereal flours : A. Wheat or meslin flour 8 000 6 667 11.08 Starches ; inulin : A. Starches : III . Wheat starch 30 25 11.09 Wheat gluten , whether or not dried 5 4 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled , flaked , polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 ; germ of cereals , whole, rolled , flaked or ground : A. Cereal groats and cereal meal B. Hulled grains (shelled or husked) whether or not sliced or kibbled C. Pearled grains D. Grains not otherwise worked than kibbled ex E. Rolled grains ; flaked grains :  Rolled grains G. Germ of cereals , whole, rolled, flaked or ground 110 70 5 16 8 220 92 58 4 13 7 183